DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method of manufacturing a multilayer composite display cover recited in claims 1-9.
Regarding independent claim 1, the closest prior art of record is Garner, US 2016/0009068 that teaches a method of forming a glass-polymer laminate that includes outer glass substrates understood to be ultra-thin and an inner polymer layer.   A method of making the composite of Garner includes applying a polymer coating to the ultra-thin glass.  Regarding the recitation of stacking a plurality of the composite layers sequentially, Garner discloses its laminate may include any suitable number of layers of each of the flexible glass substrates and polymer layers.  Garner teaches that polymers can be deposited/coated as pre-polymers or pre-compounds and then converted, i.e., cured, which would necessarily result in bonding of the stacked composite layers.  Also,  Garner teaches other bonding methods including the use of adhesives and heat and pressure.   
However, Garner does not teach or suggest the additional step now recited in amended claim 1 of vapor depositing a ceramic coating over at least one external ultra-thin glass sheet at an exterior surface of the multilayer composite display cover, the ceramic coating comprised of zircon (ZrSiO4).  Although it is known from Yang (US 2014/0092346) to coat glass with ceramic material using vapor deposition, Yang does not teach coating using zircon.  The remaining art of record does not supply the deficiencies of Garner and Yang.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746